Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3172 Filed 05/29/20 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.
                                                      Hon. Arthur J. Tarnow
 RONALD LABAN SEGARS,                                 Case No. 16-20222-3

       Defendant.

  ALDOUS BRANT COOK                        Kimberly W. Stout (P38588)
  Assistant United States Attorney         Kimberly W. Stout, PC
  411 W. Fort St, 20th FL                  370 E. Maple Rd., Third Floor
  Detroit, Michigan 48226                  Birmingham, Michigan 48009
  Attorney for the United States           (248) 258-3181
                                           Attorney for Ronald Segars


        EMERGENCY MOTION FOR COMPASSIONATE RELEASE

       Defendant Ronald Laban Segars (Segars”), through counsel, Kimberly W.

 Stout, moves this Court for an Order reducing his sentence and releasing him from

 prison under the compassionate release provisions of 18 U.S.C. § 3582, as modified

 by the First Step Act. Such an Order is warranted and just due to Segar’s serious

 medical condition.

       Pursuant to Local Rule 7.1, the undersigned sought concurrence on this

 motion by phone call, which was not yet been returned.
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3173 Filed 05/29/20 Page 2 of 31




       Segars requests that this Honorable Court grant his motion for compassionate

 release.



                                              Respectfully Submitted,

                                              Kimberly W. Stout, P.C.

                                              /s/ Kimberly W. Stout
                                              Kimberly W. Stout (P38588)
                                              Attorneys for Defendant
                                              370 E. Maple Rd., Third Floor
                                              Birmingham, MI 48009
                                              248-248-3181




 Dated: May 29, 2020




                                         ii
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3174 Filed 05/29/20 Page 3 of 31




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.
                                                      Hon. Arthur J. Tarnow
 RONALD LABAN SEGARS,                                 Case No. 16-20222-3

       Defendant.

  ALDOUS BRANT COOK                         Kimberly W. Stout (P38588)
  Assistant United States Attorney          Kimberly W. Stout, PC
  211 W. Fort St, 20th FL                   370 E. Maple Rd., Third Floor
  Detroit, Michigan 48226                   Birmingham, Michigan 48009
  Attorney for the United States            (248) 258-3181
                                            Attorney for Ronald Segars


           BRIEF IN SUPPORT OF EMERGENCY MOTION FOR
                     COMPASSIONATE RELEASE




                                      iii
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3175 Filed 05/29/20 Page 4 of 31




                        TABLE OF CONTENTS

 TABLE OF AUTHORITIES………………………………………………….….v

 STATEMENT OF ISSUES……………………………………….………......…vii

 I.     INTRODUCTION AND FACTUAL BACKGROUND………….………1

 II.    ARGUMENT………………………………………………………….……2

        A. THE GLOBAL HEALTH CRISIS CAUSED BY THE RAPID
           SPREAD OF COVID-19 WARRANTS A REDUCTION OF
           SEGARS’S SENTENCE…………………………………….……..….2

           1. The Administrative Exhaustion Requirement In 18 U.S.C. §
              3582(c)(1) Are Futile ….……..……………………………………3

           2. The COVID-19 Outbreak Presents A Compelling and Extraordinary
              Circumstance Which Necessitates Compassionate
              Release………………………………………………………….….3

                  a. Prisons Are “Tinderboxes For Infectious Disease”….…….4

                  b. Segars’s Underlying Health Conditions…………………..12

           3. A Sentence Reduction Is Consistent With The Sentencing
              Commission’s Policy Statements And The Factors Outlined In 18
              U.S.C.S. § 3553(a)………………………………………………..18

                  a. Policy Statements………………………….…...………….18

                  b. § 3553(a) Factors…………………………………………18


 III.   CONCLUSION……………………………………………………………23




                                      iv
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3176 Filed 05/29/20 Page 5 of 31




                         TABLE OF AUTHORITIES

 Cases

 In re Manrique, No. 19-mj-71055-MAG-1 (TSH), 2020 U.S. Dist. LEXIS 50017
 (N.D. Cal. Mar. 19, 2020)…………………………………………...………….…10

 United States v. Agomuoh, No. 16-CR-20196 , U.S. Dist. LEXIS 86562 (E.D.Mich.
 May 18, 2020)………………………………………………………………...….. 13

 United States v. Jamil, No. 15-CR-00264-LHK-4, 2020 U.S. Dist. LEXIS 90507
 (N.D. Cal. May 21,
 2020)……………………………………………....…………………………...….14

 United States v. Lucas, No. 15-CR-143, 2020 U.S. Dist. LEXIS 75428 (W.D.N.Y.
 Apr. 29,
 2020)…………………………………………………………………...………….14

 United States v. Martin, No. 18-CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451
 (S.D.N.Y. Apr. 10, 2020)…………………………………………………………12

 United States v. Nkanga, No. 18-CR-713, 2020 U.S. Dist. LEXIS 56188 (S.D.N.Y.
 Mar. 31, 2020)……………………………………………………………….…9, 10

 United States v. Paciullo, No. 15-CR-834 (KMW), 2020 U.S. Dist. LEXIS 65198
 (S.D.N.Y. Apr. 14, 2020)……………………………………………...…….……3

 U.S. v Perez, No. 17CR513-3 (AT), 2020 WL 1546422, at 2-3 (S.D.N.Y. April 1,
 2020) ……………………………………………………………………………….3

 United States v. Petrossi, No. 1:17-CR-192, 2020 U.S. Dist. LEXIS 64972 (M.D.
 Pa. Apr. 14,
 2020)………………………………………………………………………....……..2

 United States v. Pomante. No. 19-20316, 2020 U.S. Dist. LEXIS 85626 (E.D.
 Mich. May 15, 2020), at *15-17………………………………………………15, 16

 United States v. Rahim, No. 16-20433, 2020 U.S. Dist. LEXIS 89355 (E.D. Mich.
 May 21, 2020)…………………………………………………………………….17




                                       v
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3177 Filed 05/29/20 Page 6 of 31




 United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist. LEXIS
 58718 (E.D. Pa. Apr. 1, 2020)…………………………………………..…...……17

 United States v. Skelos, No. 15-CR-317 (KMW), 2020 U.S. Dist. LEXIS 64639
 (S.D.N.Y. Apr. 12, 2020)……………………………………………………...……9

 United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS
 65414 (C.D. Cal. Apr. 10, 2020)………………………………………….………12

 Washington v Barr, 925 F.3rd 109, 118 (2nd Cir. 2019)…………………………….3

 Statutes and Rules


 18 U.S.C. § 3553(a)……………………………………………..……………passim

 18 U.S.C. § 3583…………………………………………………….……….passim




                                      vi
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3178 Filed 05/29/20 Page 7 of 31




                            STATEMENT OF ISSUES

 1.    Has Segars demonstrated a compelling and extraordinary circumstance

 warranting compassionate relief in light of his underlying health conditions, which

 heighten his risk of developing life-threating conditions should he contract COVID-

 19?

       Defendant answers, yes.

 2.    Has Segars demonstrated that a reduction in sentence would be consistent with

 the Section 3553(a) factors and policy statements issued by the Sentencing

 Commission, which require the Court to consider Segars’s danger to society and

 other elements, when Segars has taken steps to effect a positive change while

 incarcerated?

       Defendant answers, yes.




                                         vii
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3179 Filed 05/29/20 Page 8 of 31




                 I.     INTRODUCTION AND BACKGROUND

       Mr. Segars pled guilty to Count One, Conspiracy to Distribute and to Possess

 with Intent to Distribute Heroin, and Count Six, Felon in Possession of a Firearm,

 pursuant to a Rule 11 Plea Agreement. There was a mandatory minimum term of

 imprisonment of five years due to the amount of heroin attributed to the conspiracy.

 The Court subsequently sentenced Segars to 60 months imprisonment followed by

 4 years of supervised release.

       Segars is currently serving his sentence at FCI Morgantown in Morgantown,

 West Virginia. Segars urgently moves this Court to grant his compassionate release.

       Segars has been in in federal custody since March 15, 2018, and is scheduled

 to be released on June 14, 2022. See Exhibit A (records). Segars has no disciplinary

 citations and is low risk for recidivism according to the Bureau of Prisons (BOP).

 See Exhibit B (records). He has served approximately one-half of his sentence.

       Segars is 48 years old and has hypertension as stated in his Presentence

 Investigation Report and within his BOP medical records. See Exhibit C (medical

 records filed under seal by Probation). Because of his underlying health conditions,

 Segars is at high risk for developing severe health complications should he contract

 COVID-19 in FCI Morgantown. Accordingly, he now files this motion in

 accordance with 18 U.S.C. § 3582(c)(1)(A)(i) for his compassionate release.




                                          1
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3180 Filed 05/29/20 Page 9 of 31




       This Court should grant such relief for the following reasons. First, the

 exhaustion requirement contained in Section 3582 should be waived as it is futile.

 Second, Segars asserts that the global health crisis, in combination with his

 underlying health conditions constitute compelling and extraordinary circumstances

 warranting his compassionate release because the conditions make him more

 susceptible to contracting a severe case of COVID-19. Third, a reduction in Segars’s

 sentence would not be contrary to any of the factors outlined in Section 3553(a) and

 would be consistent with the Sentencing Commission’s policy statement.

                                II.    ARGUMENT

 A.    THE GLOBAL HEALTH CRISIS CAUSED BY THE RAPID SPREAD
       OF COVID-19 WARRANTS A REDUCTION OF SEGARS’S
       SENTENCE

       Segars humbly moves this Court to reduce his sentence to time served

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018

 (“FSA”). Prior to the passage of the FSA, only the Director of the Bureau of Prisons

 (“BOP”) could move the court for compassionate release of a defendant. United

 States v. Petrossi, No. 1:17-CR-192, 2020 U.S. Dist. LEXIS 64972, at *8 (M.D. Pa.

 Apr. 14, 2020). However, the FSA now expressly permits a defendant to directly

 move the court under § 3582(c)(1)(A)(i). Under normal circumstances, a defendant

 may only seek such relief from a court if either (1) “the defendant has exhausted all

 administrative rights to appeal the BOP’s failure to bring a motion on his behalf” or



                                          2
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3181 Filed 05/29/20 Page 10 of 31




 (2) “thirty days have elapsed since requesting that the warden of his facility initiate

 such action.” United States v. Paciullo, No. 15-CR-834 (KMW), 2020 U.S. Dist.

 LEXIS 65198, at *4 (S.D.N.Y. Apr. 14, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).

       18 U.S.C. § 3582(c)(1)(A) states in pertinent part that:

       the court . . . may reduce the term of imprisonment . . . after considering
       the factors set forth in section 3553(a) to the extent, they are applicable
       if it finds that . . . such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission.



       It is undocumented whether Mr. Segars has exhausted his administrative

 remedies. However, he urges that this Court waive this provision as the Court did in

 its Order and Opinion, case number 16-20222, ECF 385, for co-Defendant Ronald

 Lee Miller. In its Order, this Court stated that it has the authority to do so citing U.S.

 v Perez, No. 17CR513-3 (AT), 2020 WL 1546422, at 2-3 (S.D.N.Y. April 1, 2020)

 and Washington v Barr, 925 F.3rd 109, 118 (2nd Cir. 2019). See Opinion, Pg. ID

 2448-9. The bureaucracy and overwhelmed BOP as well as the need to avoid delay

 supports a waiver.

       2.     The Covid-19 Outbreak Presents A Compelling and
              Extraordinary    Circumstance Which Necessitates
              Compassionate Release.

       We are living in extraordinary times as the COVID-19 pandemic sweeps the

 world. At the time of the writing of this motion, there are close to 5.8 million cases




                                             3
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3182 Filed 05/29/20 Page 11 of 31




 worldwide and over 360,000 deaths.1 In the United States alone, there are about 1.76

 million cases with over 103,000 deaths and counting. 2

              a.    Prisons are “Tinder Boxes for Infectious Disease”3


       Segars is currently housed at FCI Morgantown, in Morgantown, West

 Virginia. Although the BOP is currently not reporting any confirmed cases of

 COVID-19 within this prison, in United States v. Amarrah, No. 17-20464, 2020 U.S.

 Dist. LEXIS 80396, 2020 WL 2220008 (E.D. Mich. May 7, 2020), the Court found

 that zero confirmed COVID-19 cases is not the same thing as zero COVID-19 cases.

       This pandemic has for the first time in our lifetimes placed entire states on

 lock-down. A difference that exists for inmates versus the public, is that inmates

 cannot practice social distancing, frequent hand washing, and limit exposure to other

 humans as recommended by all in the medical field including the Center for Disease

 Control (CDC). Resources such as soaps have always been limited in jails and



       1
          World Health Organization, Coronavirus Disease 2019 (COVID-19)
 Situation      Report         –        87,      https://www.who.int/docs/default-
 source/coronaviruse/situation-reports/20200416-sitrep-87-covid-
 19.pdf?sfvrsn=9523115a_2.
       2
           Coronavirus Disease 2019 (COVID-19), Cases in the                      US
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
       9
       United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist.
 LEXIS 58718, at *2 (E.D. Pa. Apr. 1, 2020).


                                          4
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3183 Filed 05/29/20 Page 12 of 31




 prisons and will restrict the necessary washing to prevent contracting the virus. And,

 inmates will continue to be housed in close contact with one another thus allowing

 the risk of the virus be carried through the air which the CDC is now advising is

 possible. The CDC is suggesting people wear masks. The conditions inherent in a

 prison setting are contrary to the recommendations of the U.S. Government for

 preventing the coronavirus. As Mr. Segars reported in his letter to this Court, he will

 be able to practice social distancing at home but not in prison. See Exhibit D (letter

 of Segars).

       And, although there are no reported cases at Morgantown, there is reason to

 believe that such reporting does not accurately describe the state of infection within

 the facility because the BOP is not testing inmates on a large scale. Of the 146,000

 inmates in BOP custody, only 2,700 of them have been tested (roughly 1.8%). Of

 those 2,700 inmates, 2,000 of them tested positive with a positive rate of 70 %.

 https://twitter.com/OfficialFBOP/status/1256207531820662785?s=20;

 https://www.nytimes.com/2020/05/03/opinion/andrea-circle-bear-coronavirus-

 prison.html.

       A representative from the BOP confirmed herself that the reporting might not

 be accurate: “The goal of our reporting is to provide the public with insight as to the

 current status of our COVID-19 response at various facilities. As can be seen from

 various state websites, for example Maryland, reporting of cases while tied to



                                           5
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3184 Filed 05/29/20 Page 13 of 31




 positive cases, does not necessarily account for unconfirmed (non-tested)

 cases.” “The BOP has 122 facilities spread out across the country and is

 coordinating with local health departments in each when we identify confirmed

 positive cases as well as identify symptomatic inmates. With different jurisdictions

 implementing different testing protocols, and some inclined to forgo routine testing

 in order to manage limited testing resources as the COVID-19 outbreak continues,

 we do not plan at this time to provide those figures. I want to point out that any

 inmate who presents with COVID-19 symptoms will be isolated and treated per

 CDC guidance.” https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-

 prisons-underreporting-outbreaks-in-prison/#22c48cea7ba3.

        Further, Monongalia County, where FCI Morgantown is located, is the fifth

 most infected county within West Virginia with 121 confirmed cases of the virus.

 Additionally, the county has allowed many businesses to reopen including salons,

 gyms, indoor dining at restaurant, indoor malls, and bars – meaning that another

 spike in cases may be on the horizon. https://www.monchd.org/covid-19.html.

 The relaxed restrictions also mean that BOP staff who travel in and out of the prison

 daily can now mingle with the public on their off time, and still have the opportunity

 to transmit the virus into the facility if it’s not already there.

        The CDC has also recognized that prisons are breeding grounds of infection

 due to the living conditions. Interim Guidance on Management of Coronavirus



                                              6
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3185 Filed 05/29/20 Page 14 of 31




 Disease 2019 (COVID-19) in Correctional and Detention Facilities, Centers for

 Disease    Control   (Mar.    23,   2020),       https://www.cdc.gov/coronavirus/2019-

 ncov/community/correction-detention/guidance-correctional-detention.html.

 “Correctional and detention facilities can include custody, housing, education,

 recreation, healthcare, food service, and workplace components in a single physical

 setting. The integration of these components presents unique challenges for control

 of COVID-19 transmission among incarcerated/detained persons, staff, and

 visitors.” Id.


        Moreover, there are many opportunities for COVID-19 to be introduced into

 a correctional or detention facility, including daily staff ingress and egress; transfer

 of incarcerated/detained persons between facilities and systems, to court

 appearances, and to outside medical visits; and visits from family, legal

 representatives, and other community members. Some settings, particularly jails and

 detention centers, have high turnover, admitting new entrants daily who may have

 been exposed to COVID-19 in the surrounding community or other regions. Id.


        The virus is sweeping through prisons and a lawsuit has been filed by many

 inmates at FCI Elkton. In Wilson v. Williams, No. 4:20-cv-00794, 2020 U.S. Dist.

 LEXIS 70674 (N.D. Ohio Apr. 22, 2020), a group of inmates at FCI Elkton brought

 class action habeas proceeding seeking an injunction forcing FCI Elkton to submit



                                              7
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3186 Filed 05/29/20 Page 15 of 31




 to the court a list of medically vulnerable “subclass members” and subsequently

 release them. The Court granted the injunction, limited the subclass to “those

 identified by the CDC as being at higher risk” which necessarily includes “all Elkton

 inmates 65 years or older and those with documented, pre-existing medical

 conditions, including heart, lung, kidney, and liver conditions, diabetes, conditions

 causing a person to be immunocompromised (including, but not limited to cancer

 treatment, transplants, HIV or AIDS, or the use of immune weakening medications),

 and severe obesity (body mass index of 40 or higher).” At*15. The Court ordered

 the prison to evaluate each subclass member’s eligibility for transfer out of FCI

 Elkton through any means – compassionate release, parole, transfer furlough.

       In the Williams case, it is stated that it is unlikely that the figures represent the

 actual number of cases at the institution, given the paltry number of tests the federal

 government has made available for the testing of Elkton's inmates. At *4-5. To date,

 Elkton has received only 50 COVID-19 swab tests and one Abbott Rapid testing

 machine with 25 rapid tests. Most swab tests have already been used. Because the

 Department of Justice has given BOP so few tests, Elkton medical staff has needed

 to triage test usage. At *5. Respondents represent that "test swabs are back-ordered

 until July or August," but they "believe that they will receive an additional 25 rapid

 test[s]" each week. These additional tests are all but useless considering Elkton's

 2,400 inmates. At *5. Everything suggests that if BOP tested as ODRC



                                             8
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3187 Filed 05/29/20 Page 16 of 31




 commendably has, results would show that the virus has become equally widespread

 within Elkton. However, without testing there is no way to know how many Elkton

 inmates have the virus. At *5. The Ohio prisons virus response undercuts BOP's

 ability to argue that testing is either unavailable or is impossible. Why has the Justice

 Department allocated Elkton an entirely insignificant number of tests while Ohio has

 been able to pull off mass testing across not only Marion, but at multiple institutions?

 At *5. While the COVID-19 tests inadequacy is one area of grave concern, testing

 is only one part of the multi-faceted approach institutions like Elkton must take to

 reduce the virus's spread. At *5.

       The Sixth Circuit denied immediate review.

       While states like Michigan lock-down to protect their citizens, inmates cannot

 be isolated and the BOP does not have the ability to practice any of the hygienic and

 social distancing techniques that the CDC recommends to prevent rapid transmission

 of COVID-19. Incarcerated individuals have limited or no access to products to

 sanitize their own environment, and cannot practice social distancing or even control

 their exposure to large groups. Accordingly, “jail and prisons are powder kegs for

 infection” and “[r]ealistically the best—perhaps the only—way to mitigate the

 damage and reduce the death toll is to decrease the jail and prison population by

 releasing as many people as possible." United States v. Skelos, No. 15-CR-317

 (KMW), 2020 U.S. Dist. LEXIS 64639, at *4 (S.D.N.Y. Apr. 12, 2020) (quoting



                                            9
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3188 Filed 05/29/20 Page 17 of 31




 United States v. Nkanga, No. 18-CR-713, 2020 U.S. Dist. LEXIS 56188, at *1

 (S.D.N.Y. Mar. 31, 2020)).

       To slow the spread of COVID-19, the BOP has instructed its facilities to

 implement new practices like screening inmates for symptoms. But at least one court

 has highlighted the inherently problematic nature of such instruction – noting that

 “the [BOP] management plan itself acknowledges [that] symptoms of COVID-19

 can begin to appear 2-14 days after exposure, so screening people based on

 observable symptoms is just a game of catch up. . . We don’t know who’s infected.”

 In re Manrique, No. 19-mj-71055-MAG-1 (TSH), 2020 U.S. Dist. LEXIS 50017, at

 *1 (N.D. Cal. Mar. 19, 2020). In fact, Attorney General William Barr even

 acknowledged the shortcomings of the BOP’s preventative measures, stating that

 “[w]hile BOP has taken extensive precautions to prevent COVID-19 from entering

 its facilities and infecting our inmates, those precautions, like any precautions, have

 not been perfectly successful at all institutions.”4

       As an additional COVID-19 measure, on April 1 the BOP mandated a facility

 wide lockdown which was extended until May 18.5 On April 1, only 57 inmates and


       4
        See supra, note 1.
       5
          Federal Inmates in Sheridan Are Finding Coronavirus Lockdown
 ‘Overwhelming,’ Public Defender Says, https://www.oregonlive.com/coronavirus
 /2020/04/ors-federal-public-defender-lockdown-at-federal-prison-to-avoid-spread-
 of-coronavirus-is-becoming-overwhelming-for-some-inmates.html


                                            10
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3189 Filed 05/29/20 Page 18 of 31




 37 BOP staff members had contracted COVID-19.6 However, the presence of

 COVID-19 in prisons has continued to grow at an alarming rate, with the BOP

 reporting in April that 473 inmates and 286 staff members within its facilities have

 tested positive and 18 inmates have died.7 However, its being reported that the BOP

 is under-reporting. Forbes.com/Bureau of Prisons Underreporting COVID-19

 Outbreaks in Prison, Apr 1, 2020. Today, the BOP reports 64 inmates have died

 from COVID-19. COVID-19 Cases, BOP, https://www.bop.gov.coronavirus,

 (visited May 29, 2020).

          The union representing BOP guards across the country recently filed a

 lawsuit. In an Imminent Danger complaint filed with the Occupational Safety and

 Health Administration, BOP guards alleged that the agency has

          authorized movement of infected inmates, inmates suspected of being
          infected, inmates who have been in close contact or proximity to
          infected inmates, areas of the Country that do not have any rate of
          infections, or to Institutions that otherwise have not shown signs of any
          introduction of the virus, thus introducing the virus into an uninfected
          area.

 OSHA Complaint.



          6
         See Congressional Research Service, Federal Prisoners and COVID-19:
 Background and Authorities to Grant Release at 1. https://crsreports.congress.gov/
 product/pdf/R/R46297
          7
              COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited Apr. 17,
 2020).


                                             11
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3190 Filed 05/29/20 Page 19 of 31




       While prison staff, commendably, continue to report to work they do so with

 the potential to spread the lethal virus unwittingly. Inmates like Segars, although in

 lock-down, still touch phones, computers, and showers that other inmates are using.

 However, inmates are not provided soap and can only purchase sanitizing products

 in commissary. Inmates who are sick are not tested. Reports have also noted that a

 lock-down on its own may not prevent the spread of COVID-19 even if inmates are

 housed in individual cells – because they “typically share the same ventilation

 system with prisoners in other cells.”8 Even with the BOP’s precautionary measures,

 the bottom line is that “individuals housed within our prison systems nonetheless

 remain particularly vulnerable to infection.” United States v. Vo Duong Tran, No.

 CR 08-00197-DOC, 2020 U.S. Dist. LEXIS 65414, at *5-6 (C.D. Cal. Apr. 10,

 2020). See also United States v. Martin, No. 18-CR-834-7 (PAE), 2020 U.S. Dist.

 LEXIS 63451, at *7 (S.D.N.Y. Apr. 10, 2020) (“The crowded nature of federal

 detention centers . . . present an outsize risk that the COVID-19 contagion, once it

 gains entry, will spread.”).

               b.     Segars’s Underlying Health Conditions

       Segars is even more at risk than the general population at FCI Morgantown

 for catastrophic health consequences should he contract COVID-19. Segars is 48

 years old and has Hypertension, among other conditions, suffering a stroke before


       8
           See Congressional Research Service, supra note 13, at 3.

                                           12
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3191 Filed 05/29/20 Page 20 of 31




 entering prison, thereby delaying his entry by 3 months as he recovered at Sinai-

 Grace Hospital. See ECF 317. His sealed medical records are replete with references

 to his high blood pressure/hypertension condition and medications.

       Federal district courts have been granting compassionate release motions

 based on a movant’s heightened risk of infection by COVID-19. In United States v.

 Agomuoh, a 69-year-old at Morgantown inmate was released. He had many health

 conditions including diabetes, hyperlipidemia, hypertensive heart disease without

 failure, and atherosclerotic heart disease. The 69-year-old had served 9 months of a

 60-month sentence for health care fraud. The Court by Judge Levy of this District,

 stated that although there are currently no confirmed cases of COVID-19

 at FCI Morgantown, it is not clear whether the facility is conducting widespread

 COVID-19 tests for inmates or staff. An inmate within FCI Morgantown reported

 that he had “been transferred within the prison and now has a new roommate.

 They’re sleeping within ten feet of each other. They’re eating elbow to elbow . . ..

 There’s no medical treatment after 5:00 PM. He would have to wait until the next

 day. There’s usually—he reports only one doctor on staff with a handful of nurses

 for the population of I believe almost 700.” Id. at *7. The Court noted that this

 statement was not challenged by the government.

       “As to FCI Morgantown’s lack of confirmed COVID-19 cases, the Court

 accords no weight to this statistic without evidence that FCI Morgantown has



                                         13
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3192 Filed 05/29/20 Page 21 of 31




 implemented a universal testing regimen.” To the contrary, the lack of any confirmed

 testing at FCI Morgantown “aggravates [the Court’s] concerns about Defendant’s

 likelihood to contract COVID-19 while in federal custody.” Id. at *24.

       As West Virginia lawmakers recently urged in a petition to the Bureau of

 Prisons, increased testing is necessary to contain the otherwise rapid and often

 asymptomatic spread of this disease. See Basil John, West Virginia lawmakers press

 the Bureau of Prisons for more COVID-19 testing, (May 14, 2020)

 https://www.wwlp.com/news/west-virginia-lawmakers-press-the-bureau-of-

 prisons-for-more-covid-19-testing/”

       In United States v. Jamil, No. 15-CR-00264-LHK-4, 2020 U.S. Dist. LEXIS

 90507 (N.D. Cal. May 21, 2020), the Court by Judge Koh out of California,

 released a 60 year old at Morgantown with diabetes, high cholesterol, and

 hypertension who was serving a sentence for conspiracy to traffic in counterfeit

 goods, and conspiracy to commit criminal copyright infringement. He served 34

 of his 84 -month sentence when he was released. The Court found that “the

 realities of incarceration prevent imprisoned defendants from engaging in

 practices that reduce the risk of contracting COVID-19.” Id. at *6.

       In United States v. Lucas, No. 15-CR-143, 2020 U.S. Dist. LEXIS 75428

 (W.D.N.Y. Apr. 29, 2020), the Court by Judge Vildardo out of New York, released

 an inmate at Morgantown who was serving time for a drug charge and had diabetes.


                                         14
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3193 Filed 05/29/20 Page 22 of 31




 “Lucas's motion for release asserts that FCI Morgantown does not provide masks to

 the inmates and that the conditions there make the social distancing required to

 minimize the risk of contracting COVID-19 nearly impossible. That is not surprising

 given the challenges social distancing presents in a prison or any facility with many

 residents.” Id. at *8.

    Further, a 69 year old with chronic kidney disease, hypertension, obesity, and

 diabetes was released by this Court’s Chief Judge. He had served only 2 months out

 a 12 month sentence for wire fraud. “Even if the Court were to accept the argument

 that the BOP and FCI Morgantown are taking precautions to ensure the safety of

 prisoners, Defendant's risk of contracting COVID-19 is not speculative. Until the

 BOP increases its testing capacity, a lack of confirmed cases has very little bearing

 on the amount of actual cases in a federal prison. See Sadie Gurman, More Than

 70% of Inmates Tested in Federal Prisons Have Coronavirus, The Wall Street

 Journal (Apr. 30, 2020), https://www.wsj.com/articles/more-than-70-of-inmates-

 tested-in-federalprisons-have-coronavirus-11588252023 (explaining that the BOP

 expects confirmed cases to increase as it increases testing).” See United States v.

 Pomante. No. 19-20316, 2020 U.S. Dist. LEXIS 85626 (E.D. Mich. May 15, 2020),

 at *16.

    Chief Judge Page Hood continued and stated that “as of May 14, 2020, there were

 114 confirmed cases of COVID-19 in Monongalia County—the county



                                          15
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3194 Filed 05/29/20 Page 23 of 31




 where [*10] FCI Morgantown is          located. See COVID-19,         monchd.org,

 https://www.monchd.org/covid-19.html. The Court notes that absent zero cases in

 Monongalia County the prison is still at risk of exposing inmates. See Pien

 Huang, What We Know About the Silent Spreaders of COVID-19, NPR (Apr. 13,

 2020,                                  4:43                                    PM),

 https://www.npr.org/sections/goatsandsoda/2020/04/13/831883560/can-a-

 coronavirus-patient-who-isnt-showing-symptoms-infect-others      (explaining    that

 people without symptoms can—and have—spread the virus). Presumably, many

 of FCI Morgantown's staff live in Monongalia County and may have been exposed

 to COVID-19.” “As for the Government's argument that FCI Morgantown currently

 has zero confirmed cases of COVID-19, the Court is not persuaded that a lack of

 confirmed cases is a compelling reason not to grant relief if a defendant otherwise

 qualifies.” Although there are currently no confirmed cases, as an inmate

 at FCI Morgantown, Defendant may have already been exposed to COVID-19.”

 United States v. Pomante. No. 19-20316, 2020 U.S. Dist. LEXIS 85626 (E.D. Mich.

 May 15, 2020), at *15-17.

         Defendant Doshi, a 64-year-old held at FCI Morgantown was released. This

 Court stated: “The Government has responded that the facility where Doshi is

 held, FCI Morgantown, has zero confirmed cases of COVID-19. This fact is

 meaningless, however, for there is no evidence of how many inmates have been



                                         16
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3195 Filed 05/29/20 Page 24 of 31




 tested.” United States v. Doshi, No. 13-cr-20349, 2020 U.S. Dist. LEXIS 88539E.D.

 Mich. May 20, 2020

         In United States v. Rahim, No. 16-20433, 2020 U.S. Dist. LEXIS 89355 (E.D.

 Mich. May 21, 2020), having just started to serve his 72-month sentence in January

 of 2019, Judge Edmunds released 67-year-old Rahim incarcerated for charges

 related to a kick back scheme. Rahim has COPD, diabetes, hypertension, congestive

 heart    failure   and   “The     Court    recognizes    and    acknowledges      the

 Government's [*9] argument that FCI Morgantown currently has zero confirmed

 cases of COVID-19. But the Court is not persuaded that a lack confirmed cases alone

 is a compelling reason not to grant relief if a defendant otherwise qualifies”

         In United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist.

 LEXIS 58718, at *24 (E.D. Pa. Apr. 1, 2020), the Pennsylvania Court granted

 compassionate release to an inmate at FCI Elkton who had diabetes, high blood

 pressure, and liver abnormalities. He was 17 years into a 20 year sentence. The

 Court noted that “[t]he situation at FCI Elkton in particular is alarming. The first

 cases of COVID-19 appeared there after the government assured the Court that the

 BOP was taking aggressive action to contain the disease. Elkton is filled to capacity

 and appears to have few tests. Mr. Rodriguez represents that inmates at Elkton do

 not have adequate soap or disinfectant, are still housed together in large groups, and




                                           17
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3196 Filed 05/29/20 Page 25 of 31




 share a thermometer without sanitization, against critical public health

 recommendations.” At *24.

       Such cases illustrate that although various health conditions can be generally

 manageable, like hypertension, the COVID-19 crisis has turned health conditions

 potentially deadly.

       3.     A Sentence Reduction Is Also Consistent with the Sentencing
              Commission’s Policy Statements and the Factors Outlined in
              18 U.S.C.S. § 3553(a).

       In addition to finding a compelling and extraordinary circumstance warranting

 compassionate relief, a court considering a defendant’s motion under Section

 3582(c)(1)(A) of 18 United States Code, must decide whether a sentence reduction

 would “be consistent with the applicable policy statements issued by the Sentencing

 Commission” and supported by the “factors set forth in section 3553(a).”           §

 3582(c)(1)(A).

              a.       Policy Statements

       Section 3582(c)(1)(A) is accompanied by a policy statement and commentary

 promulgated by the Sentencing Commission. The relevant section states that a court

 may reduce a sentence for “extraordinary and compelling reasons,” including

 situations where an individual is “suffering from a serious physical or medical

 condition . . . that substantially diminishes the ability of the defendant to provide




                                           18
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3197 Filed 05/29/20 Page 26 of 31




 self-care within the environment of a correctional facility and from which he or she

 is not expected to recover.” U.S.S.G. § 1B1.13(1)(A).

       As already stated, Segars has an increased risk for developing life-threatening

 conditions should he contract COVID-19 due to hypertension. If infected with a

 severe or debilitating case of COVID-19, Segars will certainly have a difficult time

 recovering and/or caring for himself. Accordingly, the defendant urges this Court to

 find that “the risk of serious illness or death he faces in prison” qualifies as an

 extraordinary or compelling reason, favoring his early release. United States v.

 Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418 (E.D.N.Y. Apr. 10,

 2020) at 7. The Court should keep in mind the stroke Segars suffered in 2017.

              b.    § 3553(a) Factors

       Similarly, the application of the § 3553(a) factors mitigates towards Segars’s

 compassionate release. In considering what is “sufficient but not greater than

 necessary, to comply with the purposes of [sentencing]”, § 3553(a) instructs a court

 to consider the following:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

       (2) the need for the sentence imposed—

              (A) to reflect the seriousness of the offense, to promote respect
              for the law, and to provide just punishment for the offense;

              (B) to afford adequate deterrence to criminal conduct;



                                          19
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3198 Filed 05/29/20 Page 27 of 31




             (C) to protect the public from further crimes of the defendant;
             and

             (D) to provide the defendant with needed educational or
             vocational training, medical care, or other correctional treatment
             in the most effective manner;

       (3) the kinds of sentences available;

       (4) [the kinds of sentence and sentencing range provided for in the
       USSG]

       (5) any pertinent [Sentencing Commission policy statement]

       (6) the need to avoid unwarranted sentence disparities among
       defendants with similar records who have been found guilty of similar
       conduct; and

       (7) the need to provide restitution to any victims of the offense

 Sawicz, 2020 U.S. Dist. LEXIS 64418 at 7, 8 (summarizing § 3553(a)).

                        DISPARITY (18 U.S.C. 3553(a)(6))

       U.S. Probation suggested the following levels of culpability of the twelve (12)

 defendants in the conspiracy in its Presentence Investigation Report (PSI).

                                       Leaders

                                 Ronald Lee Miller
                               Ramel Levertis Howard

                               Mid-Level Culpability

                                Ronald Laban Segars
                                Jeffrey Eugene Snell
                                    Keith Nettles
                               Terry Charles McDaniel
                                    Jeffrey Moore


                                          20
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3199 Filed 05/29/20 Page 28 of 31




                                     Couriers

                              Richard Lamont Harris
                               Elliot Sanford Cotton
                                Joe Brown Moore
                             Anthony Williams Miller
                                 Giovanni Morris

       The sentences of the co-Defendants were as follows:

                   Ronald Lee Miller – 72 months (now released)

                Ramil Levertis Howard – 60 months (now released)

                               SEGARS – 60 months

                         Jeffrey Eugene Snell - 60 months

                          Keith Nettles – Case Dismissed

                       Terry Charles McDaniels – 36 months

                               Jeffrey Moore – 1 day

                        Richard Lamont Harris – 30 months

                        Elliott Sanford Cotton – 60 months

                           Joe Brown Moore – 60 months

                       Anthony Williams Miller – 20 months

                            Giovanni Morris - Unknown

       In order to avoid disparity, and in view of the compassionate release of 2 co-

 Defendants, also with compromised health, Segars should be released.




                                         21
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3200 Filed 05/29/20 Page 29 of 31




                         HISTORY (18 U.S.C. 3553(a)(1))

       Both of Defendant’s parents were addicted to drugs. Segars was put in a

 position to revive his mother from overdoses on three (3) occasions. Jamal Segars,

 Segars’s only full brother, was murdered in 2004.

       Segars has three adult children. He is currently married to the mother of two

 of his children, but they are estranged. His estranged wife left him with the two

 children in his care for many years due to her drug problem. Segars reported to

 probation that he never intended to sell drugs, but rather, was always struggling to

 make a living. He stated that “…the best thing I ever did was making sure my

 children stay on the straight and narrow, and always know right from wrong. My

 life was messed up with two parents who got high off heroin all day.”           See

 Presentence Report pg. 13.

       Defendant has had employment history including recording producer. He

 owned and operated Walla Records and produced CD’s for several rappers including

 Fuze-Da Big Shot. He is now working as a window washer at FCI Morgantown.

       Currently, the Defendant has a stable home with his fiancé who he hopes to

 marry someday.     He receives income from a rental home and his fiancé is a

 seamstress. As stated in Segars’s letter, his fiancé will support him.




                                          22
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3201 Filed 05/29/20 Page 30 of 31




              DANGER TO COMMUNITY (19 U.S.C. 3553(a)(2)(C)

       Segars acknowledges the serious nature of the crimes he committed which

 landed him behind bars. However, he chose to plead guilty to his crimes and

 accepted responsibility. He has no disciplinary record whatsoever in prison and the

 BOP has determined he is not likely to be a recidivist. See Exhibit B. Plus, he has

 taken numerous classes to better himself, including small business management, real

 estate, and home renovation. See Exhibit E. He currently washes windows at the

 prison. Exhibit F. If this Court were to grant his Motion, he could return to his fiancé

 and children and would not be a danger to society. See Exhibit D.

                                III.   CONCLUSION

       For the foregoing reasons, Defendant requests that this Honorable Court enter

 an order reducing his sentence and granting compassionate release.



                                                Respectfully Submitted,

 Date: May 29, 2020                             KIMBERLY W. STOUT, P.C.

                                                /s/ Kimberly W. Stout
                                                Kimberly W. Stout (P38588)
                                                Attorney for Defendants
                                                370 E. Maple Rd., Third Floor
                                                Birmingham, MI 48009




                                           23
Case 2:16-cr-20222-AJT-RSW ECF No. 419, PageID.3202 Filed 05/29/20 Page 31 of 31




                              PROOF OF SERVICE

                 I hereby certify that on May 29, 2020, I electronically
                 filed the foregoing paper with the Clerk of the Court
                 using the ECF system which will send notification of
                 such filing to counsel of record.

                                /s/ Kimberly W. Stout
                                 KIMBERLY W. STOUT (P38588)
                                 Attorney for Defendants
                                 370 E. Maple Rd., Third Floor
                                 Birmingham, MI 48009
                                 248-258-3181




                                         24
